Citation Nr: 9926536	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-27 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left leg venous 
obstruction.

2.  Entitlement to service connection for cellulitis, left 
lower extremity.

3.  Entitlement to service connection for right 
cerebrovascular accident.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1969 to 
November 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for cellulitis, left lower extremity, and 
residuals of a stroke and denied reopening a claim for 
service connection for left leg venous obstruction.  The 
Board remanded these claims in September 1998.  The requested 
development has been accomplished, to the extent possible, 
and the case has been returned to the Board for further 
appellate review. 


FINDINGS OF FACT

1.  In a November 1990 decision, the RO denied service 
connection for a left leg venous obstruction.  The appellant 
did not perfect an appeal as to that decision.

2.  Evidence submitted by the appellant since the November 
1990 decision, which denied service connection for left leg 
venous obstruction is cumulative and redundant.  

3.  Competent evidence attributing the 1973 diagnosis of 
cellulitis, left lower extremity, to service or a service-
connected disability is not of record.

4.  Competent evidence of a current diagnosis of cellulitis 
is not of record.

5.  Competent evidence attributing right cerebrovascular 
accident to service or a service-connected disability is not 
of record.


CONCLUSIONS OF LAW

1.  The November 1990 rating decision which denied service 
connection for left leg venous obstruction is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1998).

2.  New and material evidence has not been submitted to 
reopen the claim for entitlement to service connection for 
left leg venous obstruction.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

3.  The claim for service connection for cellulitis, left 
lower extremity, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim for service connection for right 
cerebrovascular accident is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material

The appellant claims that his left leg venous obstruction was 
aggravated during service, as he had no symptomatology prior 
to service and developed symptoms following service.  

In a November 1990 rating decision, the RO denied service 
connection for left leg venous obstruction.  The RO noted 
that the appellant had injured his left leg prior to service 
and that aggravation was not shown in the service medical 
records and thus service connection was denied.  At the time 
of the decision, the record included the appellant's service 
medical records, the claim application, a VA hospitalization 
summary report, and private medical records.  

Service medical records reveal that at entrance, examination 
of the lower extremities was normal.  In a report of medical 
history completed by the appellant at that time, he reported 
that he had cut his foot when he was young and that it would 
swell up.

The appellant was hospitalized in October 1970 for an 
evaluation of cellulitis and septicemia.  It was noted that 
the appellant had developed headache, fever and vomiting and 
that his left ankle had been swollen for three days.  The 
appellant reported intermittent edema and cellulitis of his 
left ankle since he was nine years old, when he had a 
penetrating soft tissue injury to his left ankle.  The 
appellant was treated with bed rest, intravenous fluids, and 
intravenous Penicillin.  He was evaluated by a surgeon who 
felt that the appellant had chronic venous occlusion with 
insufficiency secondary to his old injury.  The Medical Board 
determined that the appellant had chronic edema of the left 
foot and ankle secondary to venous obstruction.  The 
diagnosis was venous obstruction, left lower leg.  The 
Medical Board determined that venous obstruction was neither 
incurred in nor aggravated by service.  It determined that 
venous obstruction, left lower leg, had preexisted service 
and was not aggravated thereby.

Private medical records revealed that in December 1973, the 
appellant was seen with complaints that his left foot would 
swell up.  The appellant reported that he had cellulitis of 
his left ankle in 1971, while in service.  Upon physical 
examination, Dr. E. E. Reisman stated that cellulitis was 
present.  He stated that the leg was hot and inflamed.  Dr. 
Reisman determined that the appellant had secondary infection 
of fungus.  He stated that the appellant would be admitted 
for the purpose of treating the interdigital infection and 
cellulitis subsequent to fungus.

An August 1990 VA hospitalization summary report revealed 
that the appellant was hospitalized with a diagnosis of deep 
venous thrombosis of the left lower extremity.  The appellant 
reported a left ankle sprain 20 years ago with no recent 
trauma.

In the November 1990 rating decision, the RO stated that the 
appellant had injured his left lower leg prior to service and 
that symptoms recurred from time to time before service and 
after he went on active duty.  The RO determined that there 
was no evidence of any chronic aggravation during active 
duty.  The RO denied service connection for left leg venous 
obstruction.  

Following the November 1990 decision, the appellant filed a 
notice of disagreement and a statement of the case was 
issued.  The appellant did not perfect his appeal, and, thus, 
the November 1990 rating decision became final.  A final 
claim may be reopened if new and material evidence is 
received.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the November 1990 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  The evidence 
submitted since the November 1990 rating decision follow.

The appellant was hospitalized at a VA facility from May 1995 
to July 1995.  It was noted that the appellant had had a 
right cerebrovascular accident with nonresidual hemiparesis.  
It was noted in the report that the appellant had had deep 
venous thrombosis in 1989 and 1991.  The appellant reported 
that he had had a fracture of the left ankle when he was 12 
years old, but denied any recent trauma.  The relevant 
discharge diagnoses were deep venous thrombosis of the left 
lower extremity and status post right cerebrovascular 
accident with nonresidual hemiparesis.  

The appellant had a hearing before this Board Member in April 
1998.  He stated that his left lower extremity was aggravated 
in service.  The appellant stated that he had injured his 
left lower extremity prior to service but that he had not had 
any problems with it prior to service.  He stated that when 
he entered service, he informed the examiner about his cut on 
his left leg and that he was asked if he had had any 
problems, to which he responded no.  He stated that his 
problems occurred once he was in service and had been doing a 
lot of marching.  He stated that one day, he fell down and 
was hospitalized for his left lower extremity.  The appellant 
stated that he had not been seen previously for his left 
lower extremity prior to the hospitalization.  He stated that 
he was treated for left leg venous obstruction, for which he 
continued to receive treatment.  

Current VA medical records and private medical records reveal 
treatment for chronic venous insufficiency of the left lower 
extremity.

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

The records that do not relate to the appellant's left leg 
venous obstruction are not relevant to his petition to reopen 
the claim for service connection for left leg venous 
obstruction.  Such records are not new and material evidence.  
38 C.F.R. § 3.156(a).

Service connection was previously denied for left leg venous 
obstruction because it had been determined that such had 
preexisted service and had not been aggravated thereby.  
Since that determination, the appellant has presented no 
competent evidence of aggravation of left leg venous 
obstruction during service.  Thus, the evidentiary defect 
that existed at the time of the November 1990 rating decision 
has not been cured.

Although the appellant has testified that his left leg venous 
obstruction was aggravated during service, stating that he 
was asymptomatic prior to service and became symptomatic 
thereafter, he is not competent to make such an allegation.  
Moray v. Brown, 5 Vet. App. 211 (1993) ("If lay assertions 
of medical causation will not suffice initially to establish 
a plausible, well-grounded claim [for service connection], it 
necessarily follows that such assertions cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108").  
Thus, his statements and testimony cannot serve as a basis to 
reopen his claim for service connection for left leg venous 
obstruction.

Because the Board has determined that the appellant had not 
submitted new and material evidence, it need not reach the 
determination of whether the appellant has submitted evidence 
of a well-grounded claim for service connection for left leg 
venous obstruction nor whether VA has fulfilled its duty to 
assist.  See Winters, 12 Vet. App. at 206.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in May 1996, which provided the law and regulations 
pertaining to new and material evidence.  Additionally, the 
Board remanded this claim in September 1998 to obtain VA 
medical records that the appellant stated existed.  Such 
records were obtained and a supplemental statement of the 
case was issued.  The Board also informed the appellant of 
the need to submit new and material evidence to reopen a 
previously denied claim.  In an October 1998 letter, the RO 
also informed the appellant of the need to submit new and 
material evidence.  In this respect, it is not shown that the 
appellant has put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could reopen his claim on the basis of new and material 
evidence, notwithstanding the fact that he has been provided 
opportunities to do the same.  Thus, no additional 
development action is warranted.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).

II.  Service connection

The appellant contends that cellulitis and his stroke are a 
result of venous obstruction, which was aggravated in 
service.  

Service medical records reveal that in October 1970, the 
appellant was admitted to the hospital for evaluation of 
cellulitis.  The examiner noted that the appellant had had 
intermittent edema and cellulitis of his left ankle since age 
nine when he had a penetrating soft tissue injury of his 
ankle.  Examination of the left ankle revealed marked calor, 
swelling, erythema, and tenderness of his left lower leg.  
There was no evidence of deep vein phlebitis.  The appellant 
was treated with bed rest, intravenous fluids, and 
intravenous Penicillin.  Blood cultures and aspiration 
culture of the left leg were taken and were negative.  The 
examiner noted that the swelling in the leg would decrease, 
but would reappear whenever the appellant assumed the erect 
position.  The appellant was evaluated by a surgeon who felt 
that the appellant had chronic venous occlusion with 
insufficiency secondary to his old injury.  The diagnosis 
entered was venous obstruction, left lower leg.  

In a December 1973 private medical record, Dr. E. Reisman 
stated that the appellant reported cellulitis in 1971 while 
in service and cellulitis four years ago.  Physical 
examination revealed cellulitis.  The left lower extremity 
had +4 edema.  The leg was hot and inflamed.  Dr. Reisman 
determined that the appellant had secondary infection of 
fungus.  He stated that the appellant would be admitted for 
the purpose of treating the interdigital infection and 
cellulitis subsequent to fungus.

In a May 1995 VA hospitalization summary report, it revealed 
that the appellant had had a right cerebrovascular accident 
with left hemiparesis with almost full recovery on the left 
side.  The appellant reported recurrent deep venous 
thrombosis in 1989 and 1991.  The VA examiner stated that the 
appellant presented with swelling of the left lower extremity 
with numbness of five days duration.  Examination of the left 
lower extremity revealed swelling and edema extending from 
the foot up to the popliteal fossa.  Hoffmann's sign was 
positive on examination.  Tenderness was elicited at the 
popliteal fossa, and there was no joint effusion in any of 
the major joints.  The relevant diagnosis was status post 
right cerebrovascular accident with nonresidual hemiparesis.  

The appellant had a hearing before this Board Member in April 
1998.  The appellant stated that he was claiming that 
cellulitis and his stroke were a result of the venous 
obstruction.  He stated that he was on blood thinners for his 
cellulitis.  He stated that he had developed an infection 
because of his cellulitis.  He stated that he was discharged 
from service because of his cellulitis and venous 
obstruction.  He stated that since he had the stroke, he had 
lost feeling in his left foot.  He stated that he dragged his 
left foot when he walked and that he had lost feeling in his 
hand and arm as well.  The appellant stated that he was 
unable to hold a job because of his left leg.  He stated that 
he could not stand, walk, or sit for long periods of time.  

a.  Direct service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that cellulitis or 
cerebrovascular accident arose under combat situation.  Thus, 
entitlement to application of 38 U.S.C.A. § 1154(b) is not 
warranted.

The claims for service connection for cellulitis, left lower 
extremity, and right cerebrovascular accident on a direct 
basis are not well grounded.  See Caluza, supra.  As to the 
claim for service connection for cellulitis, the appellant 
was evaluated in October 1970 for cellulitis and septicemia; 
however, upon examining the appellant, the final diagnosis 
was venous obstruction of the left lower extremity.  When he 
was discharged from service, there was no competent evidence 
of residuals of cellulitis.  When seen in December 1973, a 
finding of cellulitis was made, but it was related to an 
intercurrent cause of fungal infection.  Dr. Reisman did not 
relate the diagnosis to service.  

Since 1973, there has been no competent evidence of a 
diagnosis of cellulitis.  The Board finds that the appellant 
has not brought forth current evidence of a diagnosis of 
cellulitis.  As stated above, the 1973 diagnosis of 
cellulitis was related to a post service infection.  Besides 
a current diagnosis of cellulitis, the Board finds the 
appellant has not brought forth chronicity of cellulitis or 
continuity of symptomatology of such.  Again, there is no 
competent evidence of a current diagnosis of cellulitis.  The 
United States Court of Appeals for Veterans Claims has stated 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held that "[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (emphasis added); Rabideau, 2 Vet. App. at 143-44.  
Because there is no evidence of a current and competent 
diagnosis of cellulitis, the Board must deny the claim as not 
well grounded.  Id.  see also Caluza, 7 Vet. App. at 505.

As to the claim for service connection for right 
cerebrovascular accident, the appellant has not brought forth 
competent evidence of a nexus between the diagnosis of right 
cerebrovascular accident and service, and the claim is not 
well grounded.  See Caluza, supra.

Although the appellant has stated that cellulitis and right 
cerebrovascular accident are related to service, it has not 
been shown that he possesses the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc) 
("[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a)").

b.  Secondary service connection

Under 38 C.F.R. § 3.310(a) (1998), secondary service 
connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury . . . ."  A claim for secondary service 
connection, like all claims, must be well grounded.  
38 U.S.C.A. § 5107(a); Reiber v. Brown, 7 Vet. App. 513, 516 
(1995); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded 
claim for secondary service connection requires evidence of a 
current disability as provided by a medical diagnosis, a 
service-connected disease or injury, and competent evidence 
providing a nexus between the two.

The appellant's claim for service connection for cellulitis, 
left lower extremity, and right cerebrovascular accident as 
secondary to the left leg venous obstruction is not well 
grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd 
per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
Allen, supra.  The appellant is not service connected for 
left leg venous obstruction.  Thus, even if cellulitis of the 
left lower extremity and right cerebrovascular accident are 
secondary to left leg venous obstruction, the appellant's 
claim for secondary service connection is still not well 
grounded.  Without such diagnoses being related to a service-
connected disability, the appellant's claim for secondary 
service connection cannot be well grounded.  Thus, the 
appellant has failed to bring forth evidence that cellulitis, 
left lower extremity, or right cerebrovascular accident are 
secondary to a service-connected disability.  The Board also 
notes that because the veteran is not service connected for 
any disability, the claim for secondary service connection 
lacks legal merit.

c.  General duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in May 1996.  In the September 1998 
remand, the Board informed the appellant that he had a duty 
to submit evidence of well-grounded claims for service 
connection for cellulitis, left lower extremity, and right 
cerebrovascular accident.  The Board stated, "Such evidence 
should consist of competent evidence which links the claimed 
disabilities to service or a service-connected disorder."  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  


ORDER

The petition to reopen the claim for service connection for 
left leg venous obstruction is denied.  Service connection 
for cellulitis, left lower extremity, and right 
cerebrovascular accident is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

